DETAILED CORRESPONDENCE
Allowable Subject Matter
Claim(s) 4, 9, 14 and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
§ 112, 4th paragraph Rejection(s)
	This rejection is withdrawn.

§ 102 Rejection(s)
	This rejection is withdrawn. Please see updated § 103 rejection.

§ 103 Rejection(s)
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Applicant argues The Contreras Delpiano reference would not be obvious. Both Grimes and Contreras Delpiano are focused in the same field of technology, electric vehicle support equipment (EVSE); therefore, the combination of these references would be obvious as stated in the rationale to combine statement made in the prior and current office actions in order to obtain real-time information. Additionally, in response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claim(s) 1-19 is/are examined in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 10, and 13 is/are rejected under 35 U.S.C. § 103 as being unpatentable over US 20160096438 A1 (“Grimes”) and further in view of US 20150352969 A1 (“Ando”).

Claim(s) 1 repeat(s) the subject matter of Claim 11 and rejected in like manner.
Claim(s) 3 repeat(s) the subject matter of Claim 13 and rejected in like manner.
Claim(s) 10 repeat(s) the subject matter of Claim 11 and rejected in like manner.

Regarding Claim 11, Grimes discloses a vehicle condition monitoring and diagnosis system (e.g., “vehicle charging system”) for a vehicle (e.g., “105” from Fig. 1) with a battery (e.g., “115” from Fig. 1) and a driving motor (e.g., “electric motors”) using a charger (e.g., “152” from Fig. 1), the vehicle condition monitoring and diagnosis system comprising (see at least Abstract and Fig. 1 with associated text; in particular, ¶ 15): 
the charger configured to perform vehicle charging (see at least Abstract); and 
the vehicle comprising 
a gateway (e.g., “218”  from Fig. 3);
 a charging cable (e.g., “high voltage cable”)(see at least Abstract); and
a controller area network (CAN) controller connected to the charger through a wired communication path so as to control charging of the vehicle (see at least Fig. 2 with associated text; in particular, ¶ 18-19. Grimes in Fig. 2 shows “238” connecting to “239”.), 
wherein the gateway (e.g., “218”  from Fig. 3): 
initiates first communication to charge the battery to supply power to the driving motor between the gateway and the charger through the wired communication path (Fig, 2-3 with associated text. Grimes shows in Step 310 through 320 the first communicated signals between a gateway and charger.); 
receives a vehicle condition monitoring and diagnosis request from the charger through the first communication if charging is initiated according to a result of the first communication (Fig, 2-3 with associated text. Grimes shows in Step 325 through 330 are response after the first communicated set of signals between a gateway and charger for a first charging.); and 
is connected to the charger through second communication to transmit vehicle condition monitoring and diagnostic information separately from the charging through the wired communication path when the gateway is capable of performing vehicle condition monitoring and diagnosis according to the vehicle condition monitoring and diagnosis request (Fig, 2-3 with associated text. Grimes shows in Step 335 through 370 are responses via a second communicated set of signals between said gateway and said charger and related to a different from said first charging.).
Grimes does not directly disclose using a single charging cable having additional capabilities such as sending communication signals. 
However, Ando teaches using a single charging cable (e.g., “16” from Fig. 1) having additional capabilities such as sending communication signals (see at least Fig. 1 with associated text; in particular, ¶ 20).  It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify Grimes’s invention by incorporating a 

Regarding Claim 13, Grimes discloses wherein the gateway[:]
receives charger information transmitted by the charger through the first communication (see at least Fig. 2-3 with associated text) and 
confirms whether the charger is capable of performing the vehicle condition monitoring and diagnosis through the charger information (see at least Fig. 3 with associated text. See Steps 310 through 320.).

Claim(s) 2, 5-8, 12 and 15-18 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Grimes in view of Ando and further in view of US 20120095830 A1 (“Contreras Delpiano”).

	Claim(s) 2 repeat(s) the subject matter of Claim 12 and rejected in like manner.
Claim(s) 5 repeat(s) the subject matter of Claim 15 and rejected in like manner.
Claim(s) 6 repeat(s) the subject matter of Claim 16 and rejected in like manner.
Claim(s) 7 repeat(s) the subject matter of Claim 17 and rejected in like manner.
Claim(s) 8 repeat(s) the subject matter of Claim 18 and rejected in like manner.

Regarding Claim 12, wherein the gateway receives vehicle condition monitoring and diagnosis request information transmitted by the charger when the charger and the gateway are connected by the first communication (see at least Fig. 2-3 with associated text).
Grimes/Ando Combination does not directly disclose communications through an Ethernet signal.
However, Contreras Delpiano teaches communications through an Ethernet signal (see at least Fig. 1 with associated text; in particular, ¶ 55. Contreras Delpiano discloses Internet 118 has wired Internet transmissions media.).  It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify The Grimes/Ando Combination by incorporating real-time communications connectivity as taught by Contreras Delpiano in order to real-time information.

Grimes does not directly disclose Ethernet signals through a TCP/IP socket as a communication socket.
However, Contreras Delpiano teaches Ethernet signals through a TCP/IP socket as a communication socket (see at least Fig. 1 with associated text; in particular, ¶ 55). (See motivation and rationale to combine from Claim 12.) 

Regarding Claim 16, Grimes discloses functionality configured 
to receive and collect the vehicle condition monitoring and diagnostic information from the charger (see at least Fig.2-4 with associated text; in particular, ¶ 29), and 
to analyze the collected vehicle condition monitoring and diagnostic information (see at least Fig. 2-4 with associated text).
Grimes does not directly disclose a server.
However, Contreras Delpiano teaches a server (e.g., “Aggregator 112” from Fig. 1) (see at least Fig. 1 with associated text; in particular, ¶ 56-57). (See motivation and rationale to combine from Claim 12.) 

Regarding Claim 17, Grimes discloses a service terminal configured to request vehicle condition monitoring (“ESVE 156”; see at least Fig. 1-4 with associated text).

Regarding Claim 18, Grimes discloses:
receives a vehicle condition monitoring and diagnosis result, acquired by analysis through the gateway (see at least ¶ 3, Fig. 2-4 with associated text), and 
outputs the vehicle condition monitoring and diagnosis result (see at least ¶ 3, Fig. 2-4 with associated text).
Grimes does not directly disclose wherein a service terminal communicates with a server.
However, Contreras Delpiano teaches wherein a service terminal communicates with a server (see at least Fig. 1 and 4 with associated text). (See motivation and rationale to combine from Claim 12.) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax